DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 June 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, U.S. Patent Application No. 2010/0327525, in view of Soules et al., U.S. Patent No. 5,259,907.    As to Claim 1, Shigeta teaches a playing card comprising a first layer (base paper) As to Claim 2, Soules teaches that the pattern may be printed conventionally, Col. 11, ln. 55-57.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, a modified, with a conventionally printed pattern, as taught by Soules, to provide Shigeta, as modified, with a known substitute ink for the second layer.  Shigeta, as modified, discloses the claimed invention In re Leshin, 125 USPQ 416 (CCPA 1960). It follows that visibility of the rank and suit from the surface of the second layer would be impeded based on impermeability as to infrared rays.  As to Claims 3 and 8, Soules teaches that an intermediate layer that impedes transmission of infrared rays to the surface of the second layer may be provided, Col. 12, ln. 34-37.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with an intermediate layer impeding transmission of infrared rays, as taught by Soules, to provide Shigeta, as modified, with a known substitute intermediate layer.  As to Claim 4, Shigeta, as modified by Soules, is applied as in Claim 1, with the same obviousness rationale being found applicable.  Further, Shigeta teaches a set of shuffled playing cards shuffled by a machine, paragraph 0009.  It would have been obvious to configure each of the cards in the set as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As to Claim 5, Shigeta teaches that unique ID codes may be assigned to sets of shuffled playing cards, paragraph 0046.  As to Claim 7, Soules teaches that the playing card may be one of a plurality of playing cards of one or more decks of cards cut by a cutting machine from a base sheet formed of the first, second and intermediate layers, Col. 16, ln. 13-29.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the playing card from a base sheet to be cut by a cutting machine, as claimed and as taught by Soules, to provide Shigeta, as modified, with a known substitute card formation process.  Further, the examiner finds that the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, as modified by Soules, as applied to claim 1 above, and further in view of Schubert et al. U.S. Patent Application No. 2005/0062226.  Shigeta, as modified, discloses a playing card having one surface on which a suit and rank are printed entirely with a substantially carbon free ink, as discussed above.  Soules teaches that a card may be used to play a game on a table, Col. 2, ln. 23-24.  Soules teaches a card distributor (device for manually dealing) configured to withdraw a plurality of cards, including the playing card, one card at a time onto the game table, Col. 4, ln. 31-40, wherein the device may read a code on a surface of the playing card, which is printed in invisible ink, Col. 4, ln. 43-45.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with a game table and a card distributor configured to withdraw a plurality of playing cards one card at a time onto the game table and read an invisible code on a surface of the card, as taught by Soules, to provide Shigeta, as modified, with a known substitute configuration for recording the suit and rank of cards dealt in a table game.  Shigeta, as modified, is silent as to determining and displaying a win or loss.  Schubert teaches a card distributor (shoe) configured to withdraw a plurality of cards one at a time onto a game table, paragraph 0051.  The card distributor may be configured to read a code .  
Conclusion


  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        8 September 2021